Cope, J.
I concur in the judgment of reversal, and in most of the views expressed in the opinion of Mr. Justice Baldwin. The powers of the Board of Supervisors are derived exclusively from the statute, and the construction of this statute was necessarily involved in the proceedings complained of in this case. To that extent, these proceedings were judicial in their nature, and are therefore subject to review upon certiorari as the only remedy provided by law.
Field, C. J.
I agree with Mr. Justice Baldwin in the construction of the statute, but differ from him as to the character of the ordinance under consideration. I regard the ordinance as a mere legislative act, involving in its passage no exercise of “judicial functions,” as those terms are used in section four hundred and fifty-six of the Practice Act. I therefore dissent from the judgment of reversal.